Mr. Justice Compton delivered the opinion of the court. In this case the issues were submitted to the court, sitting as a jury. Several witnesses were examined, and on the evidence adduced, the court found for Oliver, who was the plaintiff below. The defendant excepted to the finding, took a bill of exceptions, setting out the evidence, and brought error, without having moved for a new trial, or having asked the court to declare any one or more propositions to be the law of the case. There is, therefore, according to the rule in State Bank vs. Conway, 13 Ark. 344, no question of law legitimately presented for the decision of this court, and the judgment must be affirmed-